DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 12/17/2021. Claims 1, 7 and 13 have been amended. Claims 2 and 8 are cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. [US 2019/0220190] in view of Nagao et al. [US 2019/0155927] and in further view of Boles et al. [US 2018/0225321].
Claim 1 is rejected over He, Nagao and Boles.
He teaches “A data processing apparatus, comprising: a memory configured to store a first bit array including a first Bloom filter and a second Bloom filter, the first Bloom filter associated with a first data subset containing a data element that matches a first classification condition among data elements contained in a first data set, the second Bloom filter associated with a second data subset containing a data element that matches a second classification condition among the data elements contained in the first data set,” as “One empty bloom filter is a bit array having M bits, wherein each bit is initialized as 0 and a plurality of different hash functions are defined. Each hash function hashes elements in the set to one of M different bits, and the value of the plurality of bits is set as 1.” [¶0032 and Fig. 1 elements 134 and 138]
“and a processor coupled to the memory and configured to:” as  [Fig. 6 elements 601 and 603 coupled via 604]
He does not explicitly teach the first classification condition being different from the second classification condition;
when a first data element to be a search target is inputted, determine whether the same data element as the first data element is present in the first data subset by using the first Bloom filter in a case where the first data element matches the first classification condition, 
determine whether the same data element as the first data element is present in the second data subset by using the second Bloom filter in a case where the first data element matches the second classification condition, and

when the first data element is inputted and the first data element matches the first classification condition, the processor determines that the first data element is not present in the first data set in a case where the first Bloom filter has been deleted.
However, Nagao teaches “when a first data element to be a search target is inputted, determine whether the same data element as the first data element is present in the first data subset by using the first Bloom filter in a case where the first data element matches the first classification condition,” as “As described later, the Bloom filter processing unit 122 performs a lookup operation to narrow the search to data groups including chunk data pieces that meet conditions. The binary tree lookup unit 123 performs a lookup operation to correctly identify a chunk data piece meeting the conditions amongst the selected data groups.” [¶0067]
“determine whether the same data element as the first data element is present in the second data subset by using the second Bloom filter in a case where the first data element matches the second classification condition, and” as “When a query-target first data element is entered, the calculating unit adds a second bit array temporarily to a second Bloom filter obtained by deleting the first bit array. The second bit array has the same number of bits as the first bit array, with all bits set to a specific value. Using the second Bloom filter, the calculating unit determines whether the first data element is present in the data set, from which some data elements have been deleted.” [Abstract]
“when all the data elements contained in the first data subset are deleted, delete the first Bloom filter from the first bit array, and” as “a second bit array temporarily at a high order end of a second Bloom filter, which is obtained by the deleting of the first bit array from the first 
“wherein when the first data element is inputted and the first data element matches the first classification condition, the processor determines that the first data element is not present in the first data set in a case where the first Bloom filter has been deleted.” as “Using the second Bloom filter, the calculating unit determines whether the first data element is present in the data set, from which some data elements have been deleted.” [Abstract]
He and Nagao are analogous arts because they teach data storage system and filtering of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of He and Nagao before him/her, to modify the teachings of He to include the teachings of Nagao with the motivation of data deduplication and compression reduce the amount of data that needs to be stored in the cloud storage, the cost for the use of services is kept down. [Nagao, ¶0046]
The combination of He and Nagao does not explicitly teach the first classification condition being different from the second classification condition;
However, Boles teaches “the first classification condition being different from the second classification condition;” as “the node metrics include an estimated number of keys that are the same in the kvset and a different kvset of the node. In an example, the estimated number of keys are calculated by obtaining a first key bloom filter from the kvset, obtaining a second key bloom filter from the different kvset, and intersecting the first key bloom filter and the second key 
He, Nagao and Boles are analogous arts because they teach data storage system and filtering of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of He, Nagao and Boles before him/her, to modify the teachings of combination of He and Nagao to include the teachings of Boles with the motivation of providing a number of advantages in systems implementing KVS trees and storage devices such as flash storage devices. [Boles, ¶0113]
Claim 7 is rejected over He, Nagao and Boles under the same rationale of rejection of Claim 1.
Claim 13 is rejected over He, Nagao and Boles under the same rationale of rejection of Claim 1.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. [US 2019/0220190] in view of Nagao et al. [US 2019/0155927] in further view of Boles et al. [US 2018/0225321] and yet in further view of Yamagati et al [US 2018/0005126].
Claim 5 is rejected over He, Nagao, Boles and Yamagati.
The combination of He, Nagao and Boles does not explicitly teach wherein the first classification condition and the second classification condition are conditions based on a value or attribute of a data element.
“wherein the first classification condition and the second classification condition are conditions based on a value or attribute of a data element.” as “The condition is determined to be satisfied if the categories of the classification target data included in the data set D are narrowed to one category or if all the attributes of the classification target data included in the data set D are assigned to nodes with no attribute is available any longer to be newly assigned to a node.” [¶0082]
Ha, Nagao, Boles and Yamagati are analogous arts because they teach data storage system and filtering of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of He, Nagao, Boles and Yamagati before him/her, to modify the teachings of combination of He, Nagao and Boles to include the teachings of Yamagati with the motivation of considering the degree of effect that a classification error is caused by the decision tree, the decision tree is generated by correcting the information gain. [Yamagati, ¶0039]
Claim 11 is rejected over Ha, Nagao, Boles and Yamagati under the same rationale of rejection of Claim 5.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. [US 2019/0220190] in view of Nagao et al. [US 2019/0155927] in further view of Boles et al. [US 2018/0225321] and yet in further view of Fessel [US 2021/0149580].
Claim 6 is rejected over He, Nagao, Boles and Fessel.
The combination of He, Nagao and Boles does not explicitly teach wherein the first classification condition indicates that a bit value at a specific position in a data element is a first value, and the second classification condition indicates the bit value is a second value.
“wherein the first classification condition indicates that a bit value at a specific position in a data element is a first value, and the second classification condition indicates the bit value is a second value.” as “According to some aspects, a high value associated with a bit may indicate that the determined current content classification associated with a corresponding block of data is of the content classification associated that bit. For example, a high value for bit 6 may indicate that the block is an unallocated block 216. According to some aspects, a low value associated with a bit may indicate that the determined current content classification associated with a corresponding block of data is different from (or not the same as) the content classification associated with that bit.” [¶0043]
He, Nagao, Boles and Fessel are analogous arts because they teach data storage system and filtering of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of He, Nagao, Boles and Fessel before him/her, to modify the teachings of combination of He, Nagao and Boles to include the teachings of Fessel with the motivation of verifying the erasure of data from a data storage device, and specifically to securely and accurately verifying that data was properly removed from a data storage device. [Fessel, ¶0001]
Claim 12 is rejected over He, Nagao, Boles and Fessel under the same rationale of rejection of Claim 6.

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 
Response to Arguments
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive.
Applicant’s main argument is about use of Nagao reference to reject the amended limitation, which was originally recited in claim 2 and 8. Examiner respectfully disagree with the argument. Nagao teaches in abstract that a second bloom filter is used for determining if the data element is present or deleted. Use of a second bloom filter implies the first bloom filter is not present.
Examiner recited a new art to further clarify and map the other amendment of the independent claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132